13 F.3d 404
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Danny R. CAMPBELL, Plaintiff-Appellant,v.Jack COWLEY;  Marcia Haynes, Nurse-Psychiatrist;  Ed Madden;Irene Unknown, Sued as Ms. Irene, Case Manager;  UnknownMaloni, Sued as Ms. Maloni, Registered Nurse;  JerryJohnson, Deputy Director;  Stein, Head Assistant;  UnknownWilliams, Dr.;  Officer Starr;  Unknown Coley, Sued asOfficer Coley;  and Officer Hill, Defendants-Appellees.
No. 93-6204.
United States Court of Appeals, Tenth Circuit.
Nov. 24, 1993.

Before McKAY, Chief Judge, SETH and BARRETT, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Danny Campbell, proceeding pro se and in forma pauperis, brought suit under 42 U.S.C.1983 against various prison officials.  The district court dismissed his suit as legally frivolous, pursuant to 28 U.S.C.1915(d).  Dismissal under 1915(d) is discretionary.  We review such a dismissal for abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992);   Shabazz v. Askins, 980 F.2d 1333, 1333 (10th Cir.1992).


3
After reviewing the record, the Magistrate's report and recommendation, the Plaintiff's objections to that report, the district court's order and judgment, and Plaintiff's brief in this matter, we find no abuse of discretion.  The district court's order dismissing Mr. Campbell's claim as legally frivolous under 28 U.S.C.1915(d) is AFFIRMED.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3